By the Court, Beardsley, J.
The intent to cheat and defraud, and the falsity of the pretences, as alleged in the indictment, are virtually conceded, for they are not denied by the plea. And the acts alleged to be criminal are expressly admitted to have been done and committed by the defendant in the city of New-York, through the instrumentality of innocent agents, the defendant at that time being in the state of Ohio. No question was made on the argument, as to the form of the indictment or the plea; and the only point to be decided is whether here was an offence committed by the defendant “ within the boundaries of this state.” (2 R. S. 697, § 1.) If so, he may be tried and punished here; but if not, he is entitled to an acquittal, however infamous the fraudulent transaction to which he was a party may have been.
The crime charged in this indictment is a statute offence. Suydam, Sage & Co. were induced by false and fraudulent pretences to sign certain written instruments, and to part with large sums of money. The fraud may have originated and been concocted elsewhere, but it became mature and took effect in the city of New-York, for there the false pretences were used with success, the signatures and money of the persons defrauded being obtained at that place. The crime was therefore committed in the city of New-York and not elsewhere. (2 R. S. 677, § 53; 1 Chit. Cr. Law, 4th Amer. ed. 191; Rex v. Buttery, mentioned by Chief Justice Abbott in The King v. Burdett, 4 B. & A. 95.) And of this crime, thus committed within the limits of this state, taking the facts charged and admitted to be true, the defendant, *207in my opinion, wasplainly guilty, although at the time of its perpetration he was out of this state and within the limits of the state of Ohio. The intent to cheat was his; the fraudulent contrivance was his; and by agents, acting within this state, for him and under his authority and guidance, themselves innocent of all fraud, were the false pretences used and the crime fully consummated. He and he alone was therefore the guilty party.
This conclusion is certainly sound in morals and reason, and it should be so in law. The immediate actors in effecting the fraud were entirely guiltless: they were but instruments in the hands of the defendant, and wholly unconscious of the part they were made to perform in his guilty plot. A great fraud was thus perpetrated in this state, and maimed or impotent indeed must our law be, if the contriver of the mischief, by whose efforts alone the cheat was effected, can escape punishment on the' ground that he was out of the state when his fraudulent machinations were concocted, and when they took effect within it.
Personal presence, at the place where a crime is perpetrated, ,f is not indispensable to make one a principal offender in its commission. Thus, where a gun is fired from the land which kills a man at sea, the offence must be tried by the admiralty and not by the common law courts; for the crime is committed where the death occurs, and not at the place from whence the cause of the death proceeds. And on the same principle an offence committed by firing a shot from one'county which takes effect in another, must be tried in the latter, for there the crime. was committed. (1 Chit. Cr. Law, 155, 191; United States v. Davis, 2 Sum. 485.) In such cases the offender is an immediate actor in the perpetration of the crime, although not personally present at the place where the law adjudges it to be committed. He is there, however, by the instrument used to effect his purpose, and which the law holds sufficient to make him personally responsible at that place for the act done there.
. But crimes may be perpetrated through the instrumentality of-living agents in the absence of the principal, and our law books are full of such cases. Where poison is knowingly sent to be administered as medicine, by attendants who are ignorant that *208it is poison, and death ensues, the person who thus procures, the poison to be taken is guilty of murder. , So. where a child with- - out discretion, an idiot or a madman, .is induced by. a thh;d person to do a felonious act, the instigator alone is guilty,, and although not present at the perpetration of the crime, he. is a principal felon. (Foster’s Cr.. L. 349; 1 Hale’s P. C. 617; 1 Ch. C. L. 191; 1 Curw. Hawk. P. C. 92 ; Regina v. Michael, 9 C. & P. 356 ; Commonwealth, v Hill, 11 Mass. .136 ; Stephens' Cr. L. 7, 141.). This is on the common law principle, quifacit per alium, facit per se, which according to the late Chief Justice Hosmer of Connecticut, “ is of universal application, both in criminal and civil cases.” (Barkhamsted v. Parsons, 3 Conn. 8.). In misdemeanors and in civil transactions the remark is undoubtedly correct,-as it also is in felonies where. I the agent is himself innocent. But .where the agent is a guilty. I actor in the commission of the, felony, the law makes him the ' principal offender, and the one by .whom he was employed or instigated, is, if absent, but an accessory before the fact. With this qualification, what was said by .the late learned chief justice is believed to be strictly correct..
That such is the rule where both principal and agent, at the time when the crime was perpetrated, were in the same state, although in different counties, was not denied on the argument, nor does- it admit of a question. It was however urged,that the rule was otherwise where they were in different states and consequently under the immediate authority and jurisdiction of different systems of law. But this difference in matter of fact lays no foundation for a difference in principle. We were not referred to, nor have I found an adjudged case, or the dictum of an elementary writer, which gives the least countenance to it. On the contrary, it has been repeatedly overruled and disregarded . by judicial tribunals of the most exalted character for learning and wisdom.
The case of The King v. Brisac and Scott, (4 East, 164,)is directly in point. It was an information against the captain and purser of a British man of war, for a conspiracy to cheat the crown by means of false vouchers., The trial was in the county *209of Middlesex, and it appeared that “ all the acts in which either of the defendants immediately took a part were done by them either on the high seas at Brassa Sound, or at Lerwick in the Isle of Shetland. The only acts proved to be done in Middle-sex, were those which were done by them mediately, through the intervention of innocent persons.” ' Upon this it was objected that “ all the acts of the defendants themselves which constituted the offence of conspiracy were committed out of the jurisdiction of the common law.” Grose, J. delivered the opinion of the court on this point, which was that the acts done by the agents of the defendants in Middlesex were their acts done in that county. “ I say,” said he, “ it was their acts, done by them both; for the persons who innocently delivered the vouchers were mere instruments in their hands for that purpose; the crime of presenting these vouchers was exclusively their ovm, as the crime of administering poison through the medium of a person ignorant of its quality would be the crime of the person procuring it to be administered.”
The King v. Johnson, (6 East, 583, 7 id. 65,) was determined on the same principle. The defendant was indicted in Middlesex in#England, for procuring a libel to be published in that county, he being when it was procured to be so published' and at the time of its publication, as well as when he wrote it, in Ireland. But although the defendant had personally done nothing in Middlesex or in England, he was notwithstanding, held to be liable for the publication in that county, and was accordingly found guilty by the jury. There are various other cases in England and in this country, determined' on the same principle. (Rex v. Munton, 1 Esp. 42 ; Barkhamsted v. Parsons, supra; The Commonwealths v. Gillespie, 7 S. & R. 477, 478 ; United States s. Davis, supra ; The case of George v. Hervey, 8 Amer. Jurist, 69.) And to the same effect are the views of the late Mr. Justice Cowen as expressed in Rathbun’s case. (21 Wend. 528 to 541; see also Stark. on Crim. Pl. 24.) And the principle is too reasonable and just of itself, and too well sustained by adjudged cases, to admit, in my judgment, of any serious doubt.
*210This in no sense affirms or implies an extension of our laws beyond the territorial limits of the state.' The defendant may-have violated the law of Ohio by what he did there, but with that we have no concern. What he did in Ohio was not, nor could it be, an infraction of our law or a crime against this state. He was indicted for what was done here, and done by himself. True, the defendant was not personally within this state, but he ;was here in purpose and design, and acted by his authorized agents. Qui facit per alium facit per se. The agents employed were innocent, and he alone was' guilty. An offencé was thus committed, and there must have been a guilty offender; for it would be Somewhat worse than absurd to hold that any act could be a crime if no one was criminal. Here the crime was perpetrated within this state, and over that our courts have an undoubted jurisdiction. This necessarily gives to them juris .diction over the criminal. - Crimen traliit personam.
For all civil purposes a person out of this state may act by -procuration within its limits, and thus, although absent at the ¡time., he may become subject to the state law. Eights may thus ¡be acquired by the absent party; as he also may become civilly liable .under the Jaw of this state, for what is done here by his authorization and procurement. The individual remedy, in such case, is perfect; and if the criminal law of the state is thus violated, why should not the absent offender be responsible criminally, when afterwards found' within the state ?
In authorizing .another to act for him, the principal, so far voluntarily submits himself to the law of the place where the authorized act is to be performed. This is confessedly so for all civil purposes. If an act thus authorized results in wrong to an individual, his right to redress against the principal, though absent, is undoubted. As to the -person injured, the local law was violated by the absent wrongdoer; and if’ the act done was also a violation of the local criminal law, is the author and procurer of the deed guiltless?' Does the law hold him to have been within its jurisdiction so far as respects the civil remedy, but not for the purpose of punishment? I see no ground on which the' distinction can be sustained. An absent *211party procures an act to be done within this state, and so far as respects criminal or civil responsibility, I think he should not be allowed to say he is not amenable to the law. He clearly would be so if the act had been done by himself in person within the limits of the state, and it is precisely the same if done by an innocent agent.
Upon the facts conceded by the plea in this case, no one can entertain a doubt that the defendant is civilly liable to Suydam, Sage & Co., for the wrong done to them. But upon what principle except that what he did-was a violation of the law of this state? What was done by the agents of the defendant must be deemed his act, or he broke no law of this state; and if our law was not violated, no wrong was done to Suydam, Sage & Co. But if the fraudulent acts done in New-York are to be deemed the acts of the defendant, then he did what the law declares to be a felony, and for which he was consequently indictable. I certainly should not be for holding the defendant responsible civilly, for this act, if he ought to be held guiltless of any crime. If he broke the law at all, he did so for all purposes, criminal as well as civil. It was a crime against the state as well as a wrong done to individuals, and the perpetrator should be held responsible in both respects. Civil redress for this violation of our law would be afforded by the courts of Ohio, as well as of New-York : but the criminal law of a state can be enforced only by its own tribunals. The matters pleaded in this case are, in my opinion, no answer to the indictment. Conceding every fact alleged in this plea to be true, still the defendant may have been guilty of the crime charged against him.
The judgment should therefore be reversed and judgment rendered for the people on the demurrer.
Judgment accordingly.